DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 21, 2020 has been entered.
The objection to the drawings is withdrawn in response to the replacement drawing.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The amendment to the claims corrects the problems noted in the rejection under 35 U.S.C. § 112(b).  However, the amendment has created new indefiniteness issues.  Please see the new rejection on this ground below.
Applicant’s arguments with regard to the rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive for at least the following reasons.  
Applicant argues that Delaquis does not teach or suggest a support mount coupled to a chamber and configured to removably position the housing adjacent to the chamber.  However, this feature is disclosed by Shen, in Fig.1, which shows the cameras adjacent to the chamber.
The double patenting rejection is withdrawn in response to the amendment to the claims.
The Examiner wishes to point out two typographical errors in the previous office action.  In the rejection under 35 U.S.C. § 103 of claims 1, 3, 4, 8, 10-12, 14 and 16, the rejection should have referred to 13 instead of claim 14, and claim 15 instead of claim 16, as would be clear from the text of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 2, “wherein the support mount is removably positionable on a floor of the chamber” does not make sense within the context of claim 1, which requires that the support mount is configured to “removably position the housing adjacent to the chamber.”
	b) In claim 11, lines 3-4 require that the imaging device is mounted “within a chamber of a slicing apparatus”, but then goes on to require that it is mounted “by a support mount coupled to a chamber of a slicing apparatus to removably position the imaging device adjacent to the chamber”.  The language is confusing because it is stating that the imaging device is mounted within a chamber by a support mount, but the mount positions the imaging device adjacent to the chamber.
	c) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-15, 18 and 20-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following are not supported by the original disclosure:
	a) “support mount coupled to a chamber of a slicing apparatus and configured to removably position the housing adjacent to the chamber” (claim 1).  The specification describes the imaging housing within a chamber of the slicing apparatus (e.g., abstract; page 2, lines 7-8, page 10, line 22 to page 11, line 1; page 17, lines 4-5).  The specification does not appear to describe the imaging housing being removably positioned adjacent to the chamber.  
	b) “control the camera to capture a first image...in a visible spectrum...control the camera to capture a second image...in a near infrared or infrared spectrum” (claim 3).  The specification does not appear to describe the same camera captures an image in the visible spectrum and captures an image in a near infrared or infrared spectrum.  The specification appears to describe two different camera, one for each spectrum (e.g., page 12, lines 5-9: “camera(s) 206 may 
	c) “a handle to allow a user to removably position the housing adjacent to the chamber” (claim 7).  See the discussion above for claim 1.
	d) “support mount...configured to removably position the imaging device adjacent to the chamber” (claim 11).  See the discussion above for claim 1.
	e) “wherein the first image is captured in a visible spectrum and wherein the second image is captured in an infrared spectrum” (claim 13), when taken in the context of claim 11, which also requires that the same imaging device captures both the first and second images.  See discussion above with respect to claim 3.
	f) “the camera configured to acquire visible spectrum and infrared spectrum images...” (claim 18).  The specification does not appear to describe one camera is configured to acquire both visible spectrum and infrared spectrum images.
	g) “support mount coupled to the chamber and configured to support the imaging housing adjacent to the chamber...” (claim 18).  See discussion above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, 11, 13-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Automated Fluorescence and Reflectance Coregistered 3-D Tissue Imaging System” by Shen et al. (submitted by Applicant, hereinafter referred to as “Shen”) in combination with the article, “Development of a Camera Casing Suited for Cryogenic and Vacuum Applications” by Delaquis et al. (submitted by Applicant, hereinafter referred to as "Delaquis").
As to claim 1, Shen discloses a fluorescence histo-tomography (FHT) system (Fig.1; section I, third and fourth paragraphs) comprising:
	a housing (Fig.1, photo on right side);
	a fluorescence camera (section I, fourth paragraph; section IIB; Fig.1; Fig.2; fluorescence camera);

	a fluorescence excitation light source (section IIB, second paragraph); and
	a support mount coupled to a chamber of a slicing apparatus and configured to removably position the housing adjacent to the chamber (Shen, Fig.1; cameras are mounted adjacent to the chamber to acquire images of the tissues within the chamber).
	wherein the cameras and fluorescence excitation light source are aimed towards a first block face of a tissue specimen retained within the chamber (Fig.1; section I, fourth paragraph; section IIA, first paragraph; section IIB).
	Shen does not teach the camera and fluorescence excitation light source are located within the imaging housing.
	However, Delaquis teaches a housing (section 1; section 2.3; Fig.3) and a camera and light source located within the housing (abstract; The camera casing contains a commercial digital camera and a lighting system).  It would have been obvious to a person having ordinary skill in the art to use the housing, camera and light source located within the housing as taught by Delaquis in the FHT system of Shen, so that the camera and fluorescence excitation light source would have been located in the housing, because the housing of Delaquis provides the advantage of allowing monitoring under low temperature and high vacuum (see Delaquis, section 1).  
As to claim 8, Shen discloses the FHT system as in claim 1, wherein the slicing apparatus comprises a cryomicrotome (section IIA).
As to claim 10, Shen discloses the FHT system as in claim 1, wherein the fluorescence camera is configured to detect a fluorophore within the tissue specimen at a wavelength between 
As to claim 11, Shen discloses a method of performing fluorescence histo-tomography (FHT) (Fig.1; section I, third and fourth paragraphs) comprising:
	capturing, by an imaging device mounted by a support mount coupled to a chamber of a slicing apparatus and configured to removably position the imaging device adjacent to the chamber, a first image of a first block face of a tissue specimen retained within the chamber (Fig.1; Fig.2; section IIB); 
	capturing, by the imaging device, a second image of the first block face under fluorescence excitation illumination (Fig.1; Fig.2; section IIB);
	co-registering, at least first image and the second image to form a combined image (section IIB, last paragraph); and
	providing, the combined image to an electronic display (Fig.2; section IIC).
	Shen teaches imaging and slicing within a cryostat chamber (Fig.1; Fig.2), but does not disclose the imaging device is mounted within a chamber of a slicing apparatus.  However, Delaquis teaches mounting an imaging device within a cryostat chamber (section 1; section 2.3; Fig.3; Fig 7; section 3.1, last paragraph; cryo-camera was operated inside the EX0-100 crysotat; The cryo-camera is installed in the upper chamber facing towards the TPC).  It would have been obvious to a person having ordinary skill in the art to mount the imaging device within a chamber of a slicing apparatus as taught by Delaquis in the FHT system of Shen, because mounting the imaging device using the housing of Delaquis provides the advantage of allowing monitoring under low temperature and high vacuum (see Delaquis, section 1).  
As to claim 13, Shen discloses the method as in claim 11, wherein the first image is captured in a visible spectrum, and wherein the second image is captured in an infrared spectrum (Fig.2; section I, third paragraph; note that the imaging device of Shen comprises two cameras, one for each type of image).
As to claim 14, Shen discloses the method as in claim 13, wherein the first image is captured under illumination with light in the visible spectrum (section IIB; Fig.2; illumination using LEDs).
As to claim 15, Shen discloses the method as in claim 11, further comprising:
	exposing, using the slicing apparatus a second block face of the tissue specimen (section IIA); and
	generating, a second combined image of the second block face (Fig.2).
As to claim 24, Shen discloses the FHT system as in claim 1, wherein the support mount is configured to position the camera at a fixed distance relative to the first block face (Fig.1)

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in combination with Delaquis and U.S. Patent Application Publication 20160245753 to Wang (hereinafter referred to as “Wang”).
As to claim 3, Shen discloses the FHT system as in claim 1, further comprising:
	processing circuitry that includes a processor configured to execute a process and a memory to store the process executed by the processor (section IIC, micro-controller board), the process when executed operable to:
	control the white light camera to capture a first image of the first block face in a visible spectrum (section IIC; Fig.2);

	co-register the first and second image to form a combined image (section IIB, last paragraph); and
	provide the combined image to an electronic display (Fig.2; section IIC).
	Shen does not disclose that one camera is controlled to capture the first and second images.  However, this is well known in the art.  For example, Wang teaches a camera configured to capture both white light (visible) and fluorescence (infrared, [0078]) images ([0041]; [0053]).  Having one camera to capture both fluorescence images and white light images would be more efficient, save space, and potentially be more economical.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Shen’s invention to utilize a camera configured to capture both fluorescence and white light images, according to Wang.
As to claim 25, see the discussion above for claim 15.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in combination with Delaquis and U.S. Patent 7,831,075 to Wilson et al. (submitted by Applicant, hereinafter referred to as “Wilson”).
As to claim 5, Shen and Delaquis render obvious the FHT system as in claim 1, but do not disclose it is further comprising:
	a gas cylinder storing a pressurized gas;

	a control mechanism coupled to the tubing that controls a flow of the pressurized gas towards the tissue specimen within the chamber via the nozzle.
	However, this is well known in the art.  For example, Wilson teaches: 
	a gas cylinder storing a pressurized gas (column 4, lines 21-23) ;
	a nozzle coupled to the gas cylinder via tubing and positionable within the chamber of the slicing apparatus to direct the nozzle towards the tissue specimen (column 4, lines 21-23; implied because it is blowing debris from block face of tissue specimen); and 
	a control mechanism coupled to the tubing that controls a flow of the pressurized gas towards the tissue specimen within the chamber via the nozzle (column 4, lines 3-5 and 21-23).
	It would have been obvious to a person having ordinary skill in the art to use the gas cylinder storing a pressurized gas, a nozzle coupled to the gas cylinder via tubing and positionable within the chamber of the slicing apparatus to direct the nozzle towards the tissue specimen, and control mechanism coupled to the tubing that controls a flow of the pressurized gas towards the tissue specimen within the chamber via the nozzle of Wilson in the system of Shen, because it would allow removal of debris (see Wilson, column 4, lines 3-23), thereby improving imaging of the tissue specimen.
As to claim 6, Shen and Delaquis render obvious the FHT system as in claim 1, but do not disclose it is further comprising:
	one or more multi-colored fiducials for insertion into the tissue specimen.
	However, this is well known in the art.  For example, Wilson teaches one or more multi-colored fiducials for insertion into the tissue specimen (column 6, lines 8-16).  Wilson states that 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in combination with Wang, Delaquis and U.S. Patent Application Publication 20110152714 to Luginbuhl et al. (submitted by Applicant, hereinafter referred to as “Luginbuhl”).
As to claim 9, Shen and Delaquis render obvious the FHT system as in claim 1, but do not teach it is further comprising:
	a fiducial positioning apparatus forming a plurality of apertures through which fiducials may be inserted around the tissue specimen. However, this is well known in the art as evidenced by Luginbuhl ([0039]).  It would have been obvious to a person having ordinary skill in the art to use the fiducial positioning apparatus with a plurality of apertures through which fiducials may be inserted around a tissue specimen of Luginbuhl in the system of Shen, because the disclosure of Luginbuhl allows selection of a desired angle (see Luginbuhl [0039], A desired angled of guide plug holder 102 relative to angular determination fixture 130 may be selected and fiducial holder 160).

Subject Matter Not Found
The subject matter of claims 2, 7 and 18 were not found in the prior art.  Claims 20-23 depend from claim 18.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20160287081 to Yang et al. teaches imaging of tissue in both NIR fluorescent light and visible light, using a single camera ([0005]; [0029])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665